EXHIBIT 10-1

LOAN AGREEMENT FOR CONSTRUCTION AND OTHER MATTERS

          THIS LOAN AGREEMENT (herein “Agreement”) is entered into this November
18, 2005 by and between PINEAPPLE HOUSE OF BREVARD, INC., a Florida corporation,
whose mailing address is 1684 W. Hibiscus Blvd., Melbourne, Florida 32901
(herein referred to as “Borrower”), and BRANCH BANKING AND TRUST COMPANY, whose
mailing address is 255 South Orange Avenue, Suite 112, Orlando, Florida 32801
(herein referred to as “Lender”).

R E C I T A L S:

          A.          Borrower has negotiated with Lender for a loan in the
principal amount of FOURTEEN MILLION AND NO/100 DOLLARS ($14,000,000.00) to be
used by Borrower for funding a portion of the monies for the construction of
improvements (the “Improvements”) consisting of 33 residential condominium units
and parking in an 8-story structure in Phase I and construction of 22
residential condominium units each in Phases II and III, on a parcel of real
estate in Brevard County, Florida, described on attached Exhibit “A” (herein
referred to as  “Land”). (The Improvements and the Land are hereinafter
collectively referred to as the “Premises”).

          B.          Borrower and Lender wish to enter into this Agreement in
order to set forth (among other things) the terms and conditions of the
disbursement of said construction loan:

          NOW, THEREFORE, in consideration of the premises and the sum of Ten
and No/100 Dollars ($10.00) each to the other in hand paid the receipt and
sufficiency of which is hereby acknowledged, Borrower and Lender agree as
follows:

ARTICLE I

LOAN DOCUMENTS

          Prior to any disbursements, Borrower shall execute and deliver, or
cause to be executed and delivered, to Lender the following documents
(hereinafter collectively and together with this Agreement referred to as “Loan
Documents”), all in a form satisfactory to Lender:

          1.          Note.  A promissory note of even date herewith executed by
Borrower and payable to the order of Lender in the principal amount of
$14,000,000.00.

          2.          Real Estate Mortgage and Security Agreement.  A mortgage
and security agreement (the “Mortgage”) encumbering (among other things) the
Land which upon recordation shall constitute a first lien on said property, and
which mortgage shall be in a form satisfactory to Lender and shall be subject
only to those exceptions and matters satisfactory to Lender.  The Mortgage shall
contain a future advance clause allowing Lender, but not obligating Lender, to
make future advances; provided, however, that the maximum principal amount to be
secured by the Mortgage at any time or times shall be that amount set forth in
the Mortgage.

--------------------------------------------------------------------------------




          3.          UCC 1 Financing Statements.  UCC-1 Financing Statements
(state and local) covering all personal property, fixtures, and equipment placed
or to be placed on or under said Premises, and such other documents as will
insure Lender a first perfected security interest in and to said personal
property, fixtures, and equipment, including all licenses, permits, plans and
specifications relating to the development of the Land.

          4.          Assignment of Leases and Rents.  A general collateral
assignment of all contracts, leases, income, rents and profits from or
concerning the Premises.

          5.          Mortgagee Title Insurance Binder and Policy.  A mortgagee
title insurance binder and policy in the face amount of $14,000,000.00, insuring
the Mortgage as a valid first lien on the Land subject only to exceptions as
shall be approved in writing by Lender issued by a title insurance company
satisfactory to Lender, containing such endorsements, and in a form satisfactory
to and approved by Lender, including such reinsurance agreements, if any, as
shall be approved by Lender.  All standard title exceptions for Construction
liens, survey matters, and rights of parties in possession shall be eliminated
from and not included in the mortgagee title insurance policy.

          6.          Unconditional Guaranty of Payment and Performance. 
Borrower’s obligations of payment and performance under this Agreement and under
the documents evidencing, securing, or in any way related to the loan by Lender
to Borrower shall be unconditionally jointly and severally guaranteed by THE
GOLDFIELD CORPORATION, a Delaware corporation (herein “Goldfield”), SOUTHEAST
POWER CORPORATION, a Florida corporation (herein “Southeast Power”), BAYSWATER
DEVELOPMENT CORPORATION, a Florida corporation (herein “Bayswater”), and OAK
PARK OF BREVARD, INC., a Florida corporation (herein “Oak Park”) (herein
collectively referred to as “Guarantor”) in a form satisfactory to Lender.

          7.          Survey.  A survey, certified to Lender and the title
insurance company, satisfactory to Lender, of all properties covered by the
Mortgage showing public access to the Premises and all improvements and no
encroachments or easements on the property lines.  Foundation perimeters are to
be added to the survey by the surveyor as soon as they are in place for all
buildings.  The survey shall be updated from time to time as required by
Lender.  A final survey shall be furnished after all improvements are completed
on the Premises.  The Survey shall additionally certify to Lender whether the
Land is or is not located within an area identified pursuant to the Flood
Disaster Act of 1973 as having flood hazards.

          8.          Environmental Certification and Indemnity Agreement.  An
agreement by the Borrower and Guarantors in favor of Lender whereby they jointly
and severally warrant that, to the best of their knowledge, the Premises do not
and shall not contain at any time any hazardous pollutants or toxic materials
and whereby they jointly and severally indemnify Lender against any of same and
agree to certain other terms and conditions concerning such substances.

          9.          Agreement to Comply With The Americans With Disabilities
Act of 1990 and Florida Americans With Disabilities Accessibility Implementation
Act.  An Agreement by the Borrower in favor of Lender whereby Borrower agrees to
comply with the Americans With Disabilities Act of 1990 and Florida Americans
With Disabilities Accessibility Implementation Act.

          10.        Agreement Regarding Closing of Loan. An Agreement between
the parties regarding the closing of the Loan.

2

--------------------------------------------------------------------------------




          11.        Collateral Assignment of Contract Rights.  A collateral
assignment by the Borrower in favor of the Lender of all contract rights of the
Borrower in and to any contracts or documents concerning the improvement or use
of the Land.

          12.        Opinion of Counsel.  An opinion of counsel licensed in the
State of Florida and satisfactory to Lender shall be furnished to Lender prior
to Closing to the effect that (a) all of the Loan Documents are valid and
enforceable and legally convey to Lender all of the rights therein stated and
purported to be conveyed; (b) Borrower and Guarantors have the full right and
legal authority to carry out the terms of this agreement and any documentation
to be executed pursuant to this agreement; (c) the zoning of the property
permits the construction of the proposed Improvements; (d) the Loan does not
violate in any manner the usury laws of the State of Florida and that the manner
and payment of interest under the Loan and all charges required to be paid under
the Loan (including any prepaid interest, service charges, participation
payments, additional interest, commitment fees, brokers’ fees, interest reserve,
loan management fees and all other charges contemplated hereunder, if any) are
neither illegal nor usurious in any manner under the laws of the State of
Florida; and (e) there is no threatened or pending litigation or administrative
or governmental action of any nature which (i) would prohibit Borrower from
entering into the Loan and executing all documents required in connection
therewith, (ii) would affect the validity or enforceability of this Agreement,
the Notes or other Loan Documents, or (iii) would adversely effect Lender’s
rights or remedies. 

          13.          Appraisal.  A current appraisal performed by a qualified,
independent fee appraiser selected by the Lender which shall be in accordance
with the Lender’s current guidelines (except as may be waived by the Lender in
Lender’s sole discretion.  Lender may at any time while the Loan remains
outstanding, have the Project reappraised at Borrower’s expense.  Such appraisal
must be acceptable in all respects to Lender.  Under no instances will the
aggregate amount advanced under the loan exceed 80% of the appraised discounted
value of the collateral.

ARTICLE II

WARRANTIES OF BORROWER

          Borrower hereby warrants to Lender as follows:

          1.          Validity of Loan Documents.  That the Loan Documents are
in all respects legal, valid, and binding according to their terms and grant to
Lender a direct, valid, and enforceable first lien security interest in the
Premises and the personalty located thereon.

          2.          Corporate Existence of Borrower; Compliance with Law. 
That Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation. That Borrower
has the corporate power to own its properties and to carry on its business as
now being conducted, and Borrower is in compliance with all other requirements
of law applicable to it and to its business.

          3.          Priority of Lien on Personalty.  That no bill of sale,
security agreement, financing statement, or other title retention agreement
(except those executed in favor of Lender) has been or will be executed with
respect to any personal property, equipment, or fixtures used in conjunction
with the construction, operation, or maintenance of the Improvements.

3

--------------------------------------------------------------------------------




          4.          Conflicting Transactions of Borrower.  That the
consummation of the transactions hereby contemplated and the performance of the
obligations of Borrower under and by virtue of the Loan Documents will not
result in any breach of, or constitute a default under, any mortgage, security
deed, deed of trust, lease, bank loan or credit agreement, corporate charter or
bylaws, or other instrument to which Borrower is a party or by which it may be
bound or affected.

          5.          Other Loans.  That the Borrower has not procured
subordinate financing in connection with the purchase of the Land nor has the
Borrower procured a loan or loans from other sources other than Lender for the
work contemplated by this Loan Agreement and will not procure such loans, unless
approved by Lender in writing.

          6.          Pending Litigation.  That there are no actions, suits, or
proceedings pending, or to the knowledge of Borrower threatened against or
affecting it or the Premises, or involving the validity or enforceability of any
of the Loan Documents or the priority of the lien thereof, at law or in equity,
or before or by any governmental authority, except actions, suits and
proceedings which are fully covered by insurance and which, if adversely
determined, would not substantially impair the ability of Borrower to perform
each and every one of its obligations under and by virtue of the Loan Documents;
and to the Borrower’s knowledge it is not in default with respect to any order,
writ, injunction, decree, or demand of any court or any governmental authority.

          7.          Violations of Governmental Law, Ordinances or
Regulations.  That Borrower has no knowledge of any violations or notices of
violations of any federal or state law or municipal ordinance or order or
requirement of the county or city in which the Premises are located or any
municipal department or other governmental authority having jurisdiction
affecting the Premises, which violations in any way relate to or affect the
Premises.

          8.          Compliance with Zoning Ordinances and Similar Laws. That
the Plans and Specifications and construction pursuant thereto and the use of
the premises contemplated thereby comply and will comply with all governmental
laws and regulations, and requirements, standards, and regulations of
appropriate supervising boards of fire underwriters and similar agencies.

          9.          Compliance with Division of Florida Land Sales and
Condominiums.  That all approvals and permits that are required to date from the
Division of Florida Land Sales and Condominiums have been obtained and that
copies of all condominium documents relating to subsequent stages of the
development, approvals and permits (when received) shall be immediately
delivered to Lender.

          10.        Availability of Utilities.  That all utility services
necessary for the construction of the Improvements and the operation thereof for
their intended purpose are available on or at the boundaries of the Land,
including water supply, storm and sanitary sewer facilities, electric and
telephone facilities.

          11.        Building Permits.  That all building permits and other
approvals of governmental authorities or quasi-governmental authorities or
agencies required for the construction of the Improvements, have been obtained
or shall be obtained prior to institution of construction and copies of same
shall be or have been delivered to Lender.  That Borrower will deliver to Lender
copies of all building permits relating to subsequent phases of the development
within five (5) days after issuance.

4

--------------------------------------------------------------------------------




          12.        Condition of Premises.  That the Premises are not now
damaged or injured as a result of any fire, explosion, accident, flood, or other
casualty.

          13.        Brokerage Commissions.  That any brokerage commissions due
in connection with the transaction contemplated hereby have been paid in full
and that any such commissions coming due in the future will be promptly paid by
Borrower.  Borrower agrees to and shall indemnify Lender from any liability,
claims, or losses arising by reason of any such brokerage commissions.  This
provision shall survive the repayment of the loan made in connection herewith
and shall continue in full force and effect so long as the possibility of such
liability, claims or losses exists.

          14.          Non-Commencement of Construction.  That Borrower has not
caused or permitted any labor to be furnished in connection with construction of
the Improvements or caused or permitted any materials to be delivered to the
Premises that has not been paid for in full; and that neither the contractor nor
any supplier or subcontractor shall be permitted to deliver any materials to the
Premises or excavate for footings, or otherwise perform any work on the Premises
until the Mortgage shall be recorded and that subsequent to the recordation of
the Mortgage, Borrower shall record and post a Notice of Commencement (but only
as to that portion of the Land upon which Improvements have been approved by
Lender to be constructed) and shall fully comply with the requirements of
Florida’s Construction Lien law.

          15.          Equity.  That the Use of Proceeds Schedule (herein the
“Use of Proceeds Schedule”) form attached hereto as Exhibit “B” relates the
understanding of all parties as to the distribution of loan funds and that
Borrower will document in a form satisfactory to Lender all funds shown in the
“Borrowers Equity” column.  Although the Use of Proceeds Schedule sets forth the
proposed distribution of loan proceeds, Lender in its sole and absolute
discretion may reallocate the funds of the Loan and disburse same other than in
accordance with the Use of Proceeds Schedule as Lender shall determine.

          16.          Equity Funds:  Borrower shall pay and deliver to Lender
satisfactory evidence of payment of that portion of the total project cost shown
on the Use of Proceeds as “Borrower Equity”, and shall deliver to Lender such
other and detailed information concerning the components of the total project
cost as may be required by Lender.  Any portion of the total project cost
allocated to Borrower Equity and not paid or otherwise accounted for to Lender’s
satisfaction shall, at Lender’s option, be deposited by Borrower with Lender,
together with any other funds required to be so deposited under this Agreement
(the “Equity Funds”), such funds to be held and disbursed by Lender as provided
in this Agreement.  In the event the total project cost increases, Borrower
Equity will increase accordingly and Borrower shall deliver to Lender additional
satisfactory evidence of payment.  There shall be at all times undisbursed funds
sufficient to complete the project, otherwise Lender has the option to require
expenditures of such additionally required funds by Borrower prior to any
subsequent disbursement by Lender.

          17.          Presold Units.  That as a condition precedent to the loan
closing, the Borrower shall provide evidence of a level of presales that totals
a gross sales amount of $11,700,000.00 for commencement of construction of Phase
I of the Project.  For purposes of this paragraph, a “pre-sale” is defined as
(1) a valid, binding contract for sale and purchase, and (2) a minimum 10%
non-refundable deposit, collaterally assigned to Lender (subject to the
provisions of Chapter 713, Florida Statutes) and deposited with Lender. Presales
for Phases II and III are required to total fifty percent (50%) of the sellout
of each phase prior to funding and commencement of construction for each of
those phases of the project.

5

--------------------------------------------------------------------------------




          18.          Leases.  That all leases furnished to Lender shall be
subordinate to the lien of the Loan Documents and that the leases as presented
to Lender will include any and all amendments and modifications thereto and that
Borrower will neither seek nor permit any further amendment or modifications of
the leases, or any of them, as approved by Lender, without the prior written
consent of Lender.  At its option, Lender may execute a non-disturbance
agreement with any lessee.  The parties to the leases may be required to execute
estoppel letters satisfactory to Lender’s counsel.  Lender shall have the right
to approve the credit worthiness of lessees, and rent and common area
maintenance charges to be paid by lessees.

          19.          Growth Management Compliance.  The Land, the construction
of the Improvements and its proposed/intended use are in full compliance with
all aspects of Florida Statutes Chapter 163 as amended (Growth Management Act)
and the applicable local comprehensive plan adopted pursuant thereto and that
Borrower has obtained all necessary approvals and permits and all applicable
capacities have been reserved so that full development of the Land can be
immediately undertaken without further requirements of contribution by Borrower
or its successors in interest.

          20.          Recitals.  The Recitals are true and correct and are
incorporated herein by reference verbatim. 

ARTICLE III

COVENANTS OF BORROWER

          Borrower hereby covenants and agrees with Lender as follows:

          1.          Other Loans.  To procure no subordinate financing in
connection with the purchase of the Land nor to procure a loan or loans from
other sources other than Lender for the work contemplated by this Loan
Agreement, unless approved by Lender in writing.

          2.          Construction Contract.  (i) To permit no default under the
terms of the Construction Contract or any contract relating to the construction
of the Improvements, (ii) to waive none of the obligations of the Contractor or
any subcontractor thereunder, (iii) to do no act which would relieve the
Contractor or a subcontractor from its obligations to construct the Improvements
according to the Plans and Specifications, and (iv) to make no amendments, other
than change orders as may be permitted hereunder, to the Construction Contract
or a contract without the written consent of Lender.

          3.          Agreement of Architect/Engineer.  To promptly furnish
Lender with an agreement acceptable to Lender by Borrower’s Architect/Engineer
that, in the event of default by Borrower under the terms of any of the Loan
Documents, Architect/Engineer will, at the request of Lender (i) continue
performance pursuant to its agreement with Borrower until completion of
construction of the Improvements, provided Architect/Engineer is reimbursed in
accordance with said agreement for all such services rendered and (ii) permit
Lender to use the Plans and Specifications at no cost to Lender.

          4.          Agreement of Contractor.  To promptly furnish Lender with
agreements acceptable to Lender that, in the event of default by Borrower under
the terms of the Loan Documents, the Contractor or major subcontractors will, at
the request of Lender, continue performance pursuant to their agreement with
Borrower, until completion of construction of the Improvements, provided the
Contractor or subcontractors are reimbursed in accordance with its agreement
with Borrower.

6

--------------------------------------------------------------------------------




          5.          Insurance.  To obtain such insurance or evidence of
insurance as Lender may reasonably require, including but not limited to the
following:

                       (i)          Builder’s Risk Insurance.  Builder’s risk
and such other hazard insurance as Lender may require with standard
non-contributing mortgagee clauses and standard subrogation clauses, such
insurance to be in such amounts and form and by such companies as shall be
approved by Lender, and the originals of such policies (together with
appropriate endorsements thereto, evidence of payment of premiums thereon, and
written agreement by the insurer or insurers therein to give Lender thirty (30)
days’ prior written notice of intention to cancel or amend) shall be promptly
delivered to Lender; said insurance coverage to be kept in full force and effect
at all times until the completion of construction of said Improvements.

                      (ii)         Hazard Insurance.  With respect to any
buildings now or hereafter constructed on the Lands, “special form” coverage
insurance, and such other hazard insurance (including but not limited to
business interruption insurance and rent loss insurance) as Lender may require
with standard non-contributing mortgagee clauses and standard subrogation
clauses, such insurance to be in such amounts and form and by such companies as
shall be approved by Lender, and the originals of such policies (together with
appropriate endorsements thereto, evidence of payment of premiums thereon, and
written agreement by the insurer or insurers therein to give Lender thirty (30)
days’ prior written notice of intention to cancel or amend) shall be promptly
delivered to Lender; such insurance to be obtained immediately upon completion
of construction of said Improvements and before issuance of the Certificate of
Occupancy and before any portion of the Premises is occupied by Borrower or any
tenant of Borrower with such insurance to be kept in full force and effect at
all times thereafter until the payment in full of the loan evidenced by the
Note.

                      (iii)        Comprehensive General Liability and Statutory
Workers’ Comprehensive Insurance.  A certificate from an insurance company
indicating that Borrower and Contractor are covered to the satisfaction of
Lender by comprehensive general liability insurance coverage and statutory
workers’ compensation coverage.

                       (iv)       Flood Insurance.  Flood insurance issued by an
acceptable company in the amount of the loan or the maximum coverage available
or appropriate evidence that such insurance is not necessary.

          6.           Collection of Insurance Proceeds.  To cooperate with
Lender in obtaining for Lender the benefits of any insurance or other proceeds
lawfully or equitably payable to them in connection with the transactions
contemplated hereby and the collection of any indebtedness or obligation of
Borrower to Lender incurred hereunder (including the payment by Borrower of the
expense of an independent appraisal on behalf of Lender in case of a fire or
other casualty affecting the Premises).

          7.          Application of Loan Proceeds.  To use the proceeds of the
loan being made pursuant to the Loan Documents solely for the purpose of paying
for the costs contained in the Use of Proceeds Schedule (hereinafter defined)
and in no event to use any of the loan proceeds for personal, family or
household purposes.

7

--------------------------------------------------------------------------------




          8.          Expenses.  To pay, upon demand by Lender all costs of
closing the loan contemplated hereunder and all expenses of Lender with respect
thereto including but not limited to fees of Lender’s Inspector, attorneys’ fees
(including attorneys’ fees, paralegal fees and other fees and costs incurred by
Lender subsequent to closing of the loan in connection with the disbursement,
administration, collection, restructure, amendment, or transfer of the loan
whether prior to or after commencement of litigation, mediation, arbitration,
trial, retrial, appeal, bankruptcy or any other proceedings), advances,
recording expenses, surveys, title insurance premiums, intangible taxes,
documentary stamps, surtax and other revenue fees, escrow fees, recording costs,
architect or engineer’s costs and inspection fees, expenses of foreclosure
(including reasonable attorneys’ fees) and similar items, and to allow all
closing papers, loan documents and other legal matters to be subject to the
approval of Lender’s attorneys.  Following an event of default, Lender shall
have the right and option to deduct the amount of any such expense from the
un-disbursed loan proceeds and such deduction shall constitute a loan
disbursement under this Agreement.

          9.          Commencement and Completion of Construction.  Construction
of the Improvements shall commence within 30 days of the date hereof but in no
event prior to recording a Notice of Commencement (if the Construction of
Improvements is such that requires a Notice of Commencement to be filed under
Chapter 713, Florida Statutes, and then only as to such Improvements as are
approved by Lender for commencement of construction and that portion of the Land
upon which those Improvements are to be constructed upon) and Borrower shall
diligently pursue said construction to completion; and shall supply such sums of
money and perform such duties as may be necessary to complete the construction
of said Improvements pursuant to the Plans and Specifications and in full
compliance with all terms and conditions of the Loan Documents, all of which
shall be accomplished on or before October 1, 2007, and without liens, claims,
or assessments (actual or contingent) asserted against the Premises for any
material, labor, or other items furnished in connection therewith and all in
full compliance with the Florida’s Construction Lien Law, Chapter 713, Florida
Statutes, and further in compliance with all construction, use, building,
zoning, and other similar requirements of any pertinent governmental authority
and all other restrictions, if any, affecting the Premises; evidence of
satisfactory compliance with all of which Borrower will provide to Lender upon
request therefor by Lender.

          10.          Access.  Except for driveways located on the Premises,
the rights of way for all roads necessary for the full utilization of the
Improvements for their intended purposes have either been acquired by the
appropriate governmental authority or have been dedicated to public use and
accepted by such governmental authority, and all such roads shall have been
completed, or all necessary steps shall have been taken by the Borrower and such
governmental authority to assure the complete construction and installation
thereof prior to the date upon which access to the Premises via such roads will
be necessary.  All curb cuts and traffic signals shown on the plans and
specifications are existing or have been fully approved by all necessary
governmental authorities.

          11.          Right of Lender to Inspect Premises.  To permit Lender
and its representatives and agents to enter upon the Premises and to inspect the
Improvements and all materials to be used in the construction thereof and to
cooperate and cause Contractor to cooperate with Lender and its representatives
and agents during such inspections (including making available to Lender working
copies of the Plans and Specifications together with all related supplementary
materials), provided, however, that this provision shall not be deemed to impose
upon Lender any obligation to undertake such inspections.

          12.          Correction of Defects.  To promptly correct any
structural defect in the Improvements or any departure from the Plans and
Specifications not permitted by Paragraph 2 of this Article III which has not
been previously approved by Lender.  The advance of any loan proceeds shall not
constitute a waiver of Lender’s right to require compliance with this covenant.

8

--------------------------------------------------------------------------------




          13.          Sign Regarding Construction Financing.  Lender will erect
and maintain on a site suitable to Lender on the Premises a sign furnished by
Lender indicating that construction financing is being provided by Lender, all
to the reasonable satisfaction of Lender and Borrower shall prevent the
destruction or removal of said sign without the prior written approval of
Lender.

          14.          Books and Records.  To keep and maintain proper and
accurate books, records and accounts reflecting all items of income and expense
of Borrower in connection with the Premises and the construction thereon; and,
upon the request of Lender, to make such books, records, and accounts
immediately available to Lender for inspection or independent audit.  Such
inspection shall take place in the Melbourne, Florida, offices of Borrower
during normal business hours.

          15.          Notification of Claims by Subcontractors and
Materialmen.  To advise Lender immediately, and in writing, if Borrower receives
any Notice to Owner, written or oral, from any laborer, subcontractor, or
materialmen in connection with any labor or materials furnished in the
construction of the Improvements.

          16.          Articles of Incorporation.  To furnish Lender a
certificate of good standing of Borrower certified by the Secretary of State of
the state of incorporation of Borrower.  Borrower shall also furnish to Lender
the Articles of Incorporation and Bylaws of Borrower accompanied by a
certificate from an appropriate officer of Borrower that the copy is complete
and that neither the Articles of Incorporation nor Bylaws have been amended,
annulled, rescinded, or revoked since the date of the certificate of the
Secretary of State and a copy of resolutions of the Board of Directors of
Borrower authorizing the execution, delivery, and performance of the Loan
Documents and the borrowings hereunder, and specifying the officer or officers
of Borrower authorized to execute the Loan Documents, accompanied by a
certificate from an appropriate officer that the resolutions are true and
complete, were duly adopted at a duly called meeting in which a quorum was
present and acting throughout, or were duly adopted by written action, and have
not been amended, annulled, rescinded or revoked in any respect and remain in
full force and effect on the date of the certificate funds.

          The Articles of Incorporation and By-Laws will not, throughout the
term of the Loan, be in any manner changed, modified or altered without the
prior written consent of Lender.

          17.          Additional Documents.  To perform hereunder as follows:

                         (i)          Construction.  To furnish to Lender all
instruments, documents, initial surveys, footing or foundation surveys
(following the pouring of the final slab), certificates, plans and
specifications, appraisals, title and other insurance, reports and agreements
and upon request (a) financial statements of Borrower, Guarantor, and General
Contractor, and (b) other or further information as to the financial condition
of Borrower and any Guarantor, and (c) copies and/or lists of all paid and/or
unpaid bills for labor and materials with respect to the construction of the
Improvements, and (d) budgets of Borrower and revisions thereof showing
estimated cost of construction of the improvements and funds required at any
given time to complete and pay for such construction, and each and every other
document and instrument required to be furnished by the terms of the commitment
from Lender to Borrower dated July 7, 2005, as amended (herein “Commitment”).

                         (ii)          Preservation of Security.  To sign and
deliver to Lender such documents, instruments, assignments, and other writings,
and to do such other acts necessary or desirable, to preserve and protect the
collateral at any time securing or intended to secure the Note, as Lender may
require.

9

--------------------------------------------------------------------------------




                         (iii)          This Agreement.  To do and execute all
and such further lawful and reasonable acts, conveyances, and assurances in the
law for the better and more effective carrying out of the intents and purposes
of this Agreement as Lender shall reasonably require from time to time.

                         (iv)          Architect’s or Engineer’s Opinion.  To
furnish to Lender an architect’s or engineer’s written opinion showing that the
proposed improvements will be in compliance with all restrictions, ordinances,
and regulations of any governmental agency having jurisdiction.

                         (v)          Building Permits.  To furnish to Lender
copies of all building permits.

                         (vi)          Construction Schedule.  To furnish to
Lender a construction progress schedule estimating each draw of construction
funds.

                         (vii)          Engineer’s Report on Soil Conditions. 
To furnish to Lender an engineer’s report on soil conditions and feasibility
certification satisfactory to Lender.

                         (viii)          Proper Zoning.  To furnish to Lender
appropriate certification that premises are properly zoned for construction of
the Improvements.

                         (ix)          Construction Budget.  To furnish to
Lender prior to Lender approving commencement of construction or funding, a cost
breakdown and construction budget (“Construction Budget”) which must be agreed
to by the Contractor and acceptable to Lender and Lender’s Inspector for the
Improvements.

                         (x)          Utilities.  To furnish to Lender
documentation satisfactory to Lender with respect to availability of adequate
water and sewer facilities and other utilities and to furnish to Lender
appropriate environmental approvals.

                         (xi)          Assignment of Rents and Leases.  If
requested by Lender, to furnish a collateral assignment of Borrower’s interest
in leases and rents in the Premises, assigning to Lender all leases now or
hereafter entered into by Borrower and demising all or any part of the Premises.

                         (xii)          Construction Permits, Certificate of
Occupancy. As a condition of funding this loan, Lender shall be furnished copies
of the construction permits and Certificate of Occupancy for the individual lots
or such other evidence acceptable to Lender that the lots have been approved for
construction and occupancy by the city or county having jurisdiction thereof.
Further, Borrower shall furnish Lender when available a certificate of occupancy
or any other necessary certificate required by any governmental agency as to the
Improvements being constructed on the Property.

                         (xiii)          Equity.  To furnish to Lender
satisfactory documentation of payment for all costs shown in the “Borrower
Equity” column of the Use of Proceeds Schedule.

                         (xiv)          Presold Units.  To furnish to Lender
sales contracts in a form satisfactory to Lender, pursuant to the requirements
of paragraph 17 of Article II of this Loan Agreement, prior to the date of
closing this loan.

                         (xv)          Condominium Documents.  To furnish to
Lender appropriate certification from the Division of Florida Land Sales and
Condominiums that all required condominium documents have been duly filed and
approved and to furnish Lender copies of all said documents.

10

--------------------------------------------------------------------------------




                         (xvi)          Property Subdivision. As a condition of
funding the loan, Borrower shall furnish Lender with documentation of the
subdivision of the Property for the appropriate uses of the Property. This
documentation must include documents evidencing approval of the subdivision by
the appropriate municipal authority.

ARTICLE IV

METHOD AND CONDITIONS OF DISBURSEMENT OF LOAN PROCEEDS

          1.          Notwithstanding any other provision of this Agreement to
the contrary, subsequent to the initial disbursement by Lender to Borrower of
those items disbursed at Closing as shown on the Loan Settlement Statement, no
further disbursements of loan proceeds shall be made until Borrower has executed
and delivered, or caused to be executed and delivered, to Lender the following
documents, all in a form satisfactory to Lender, which documents, upon delivery
to Lender, shall also be considered Loan Documents:

                        (i)          Construction Contract.  An executed
construction contract between Borrower and a major subcontractor or general
contractor (herein “Contractor”), who is acceptable to Lender, agreeing to
construct the Improvements in accordance with the plans and specifications
delivered or to be delivered by Borrower to Lender at a guaranteed cost which is
acceptable to the Lender. The contractor submitted to the Lender and approved by
Lender as of the date hereof is M.H. Williams Construction.

                        (ii)          Final Plans and Specifications.  Two
complete sets of final plans and specifications certified by Borrower’s
Architect/Engineer, with the seal of the Architect/Engineer affixed, which plans
and specifications shall be approved by an inspection contractor or engineer
retained by Lender (herein referred to as “Lender’s Inspector”).

                        (iii)         Permits and Licenses.  Copies of all
building permits, licenses, and other governmental approvals required for the
construction of the Improvements.

                        (iv)         Evidence of Utilities.  Documentation
acceptable to Lender to the effect that all utility services necessary for the
construction of the Improvements and the operation therefor for their intended
purpose are available at the boundaries of the Land, including water supply,
storm and sanitary sewer facilities, electric and telephone facilities.

                        (v)          Insurance.  A certificate or other evidence
that the (a) comprehensive general liability insurance identified in Paragraph
5(iii) of Article III, (b) Builders Risk insurance identified in Paragraph 5(i)
of Article III, (c) Flood Insurance (if required) identified in paragraph 5 (iv)
of Article III, and (d) Business Interruption insurance identified in Paragraph
5 (v) of Article III have been obtained and are in full force and effect.

                         (vi)         Payment and Performance Bond.  A dual
obligee performance and payment bond underwritten by a “Best A-rated” surety in
the full amount of each subcontractor’s  construction contract price, and in a
form and issued by sureties acceptable to Lender, as to each major subcontractor
as mutually agreed by Borrower and Lender.

                         (vii)        Other Documents.  Such other documents as
may be required by this Agreement or as may be reasonably required by Lender.

11

--------------------------------------------------------------------------------




                       (viii)       Borrower’s Equity.  Borrower has deposited
with Lender all funds shown as Borrower’s Equity in the Use of Proceeds
Schedule.

                       (ix)         Personal Guaranty of Michael H. Williams.
Borrower shall provide Lender with an acceptable personal Guaranty of Michael H.
Williams as to the payment and performance requirements of M. H. Williams
Condominium Construction II, LLC, a Florida limited liability company, pursuant
to the Construction Contract. Borrower hereby agrees that said Guaranty of
Michael H. Williams is hereby collaterally assigned to Lender as further
assurance of payment and performance of construction pursuant to the terms of
this Loan Agreement.

          2.          Subsequent to its receipt of the documents identified
above, and provided that Borrower is in Compliance with the terms and conditions
hereof, Lender agrees to make disbursements to Borrower against the Note up to
the full principal amount thereof in accordance with the Use of Proceeds
Schedule (herein “Use of Proceeds Schedule”) furnished Lender by Borrower, a
copy of which is attached hereto as Exhibit “B” and in accordance with and
subject to the following procedure:

                         (i)          Certificate for Payment.  At such time as
Borrower shall desire to obtain, subject to the other requirements hereof, a
disbursement of any portion of the loan proceeds, Borrower shall complete,
execute, and deliver to Lender a request for an advance on a form of draw
request approved by Lender.

                         (ii)         Evidence of Progress of Construction.  The
above said Certificate for Payment shall, upon the request of Lender be
accompanied by evidence in form and content satisfactory to Lender, including
but not limited to certificates and affidavits of Borrower, Contractor,
Architect/Engineer or such other persons as Lender may require, showing that:

                                        (a)          The value of that portion
of the Improvements completed at that time;

                                        (b)          All outstanding claims for
labor, materials and fixtures for which prior Requests for Advance have been
funded by Lender have been paid;

                                        (c)          There are no liens
outstanding against the Premises except for Lender’s lien, other than inchoate
liens for property taxes not yet due;

                                        (d)          Borrower has complied with
all of Borrower’s obligations, as of the date thereof, under the Loan Documents;

                                        (e)          All construction prior to
the date of the request for an advance has been done in accordance with the
Plans and Specifications;

                                        (f)          Any surety bonds required
by Lender are in full force and effect;

                                        (g)          All funds previously
disbursed by Lender have been applied in accordance with the Use of Proceeds
Schedule;

                                        (h)          Copies of all bills or
statements for indirect expenses for which the advance is requested are attached
to said Certificate of Payment; and

12

--------------------------------------------------------------------------------




                                        (i)          Except as may be otherwise
provided, all change orders shall have been approved in writing by Lender.
Notwithstanding the foregoing, Borrower shall be permitted to execute change
orders for changes costing $250,000.00 or less without the Bank’s prior approval
up to a maximum of $500,000.00 worth of change orders.

          3.          Where the draw request relates to items other than
payments for work performed or materials furnished under the Construction
Contract or construction contracts, there shall be included a statement of the
purposes for which the advance is desired and invoices for the same, as Lender
shall reasonably require and approve.  In no event shall Lender be required to
make disbursements based on the value of materials stored off-site.

                        (i)           Materials Stored On-Site.  The Lender is
willing to make loan disbursements based on the invoice value of materials
properly stored on the construction site. All invoices for materials stored
on-site are subject to the Lender’s review and approval. The Lender must have a
first lien on the materials stored on-site, and a disbursement therefor must not
be in conflict with the terms of the construction contract.  A list must be
submitted to the Lender of the materials to be stored on-site for which loan
disbursements will be requested.  Such list must include a breakdown by type,
number of units and cost per unit.

                        (ii)          Materials Stored Off-Site.  The Lender
will not make loan disbursements based on the value of materials stored
off-site.

          4.           Continuation of Title Insurance Coverage.  The above said
Certificate for Payment shall, at the request of Lender, be accompanied by a
satisfactory endorsement to the previously delivered mortgagee title insurance
policy which endorsement shall (i) indicate that since the effective date of
said policy (or the effective date of the last such endorsement, if any) there
has been no change in the status of title to the Land as set out in said policy
and (ii) have the effect of increasing the coverage of the policy by an amount
equal to the advance then being made unless said policy expressly provides
automatically and without condition for such increase in coverage upon each such
disbursement.

          5.          Conditions Precedent to Each Disbursement.  At no time and
in no event shall Lender be obligated to disburse funds:

                         (i)          if any event of default as delineated in
Article V hereof shall have occurred and not have been cured; or

                         (ii)          if Lender, based upon the advice of
Lender’s Inspector, believes that construction cannot be completed within the
time required by this agreement; or

                         (iii)          if, in the sole opinion of Lender, the
then estimated remaining cost of construction in accordance with the Plans and
Specifications exceed the Use of Proceeds Schedule, and Borrower has failed to
make arrangements satisfactory to Lender, in Lender’s sole discretion, for the
payment of such additional costs; or

                         (iv)          if the Premises shall have been damaged
by fire or other casualty and Lender shall not have received insurance proceeds
sufficient in the sole judgment of Lender to effect the restoration of the
Improvements in accordance with Plans and Specifications (and Borrower has
failed to make arrangements satisfactory to Lender for the payment of such
insurance insufficiency) and to permit the completion of the Improvements on or
before the completion date set out in Paragraph 9 of Article III hereof; except,
however, that Lender may continue to fund draws sufficient to make required
interest payments so long as all other conditions of the draw are met; or

13

--------------------------------------------------------------------------------




                        (v)           in excess of that recommended by Lender’s
Inspector.

          6.           Retainage.  All loan disbursements shall be subject to
the following retainages:

                        (i)          Five percent (5%) of that portion of each
draw which is applicable to payments to be made under the construction contract
with Contractor;

                        (ii)         The final loan disbursement shall be
withheld by Lender, and shall be disbursed along with all other retainages under
this paragraph 6 only upon compliance with the following requirements (in
addition to the requirements for all other disbursements):

                                      (a)         Receipt by Lender of
satisfactory evidence of the completion of the Improvements substantially in
accordance with Plans and Specifications, and approval of such completion by
local governmental authorities.

                                      (b)         Receipt by Lender of a
satisfactory “as-built” blueprint of survey reflecting the location of the
Improvements on the Land in accordance with the Plans and Specifications,
together with a final release of mechanics’ liens executed by the contractor and
each subcontractor and supplier giving statutory notice to Owner.

                                      (c)         Receipt by Lender of the
requisite affidavits of the Owner of the Premises and the Contractor sufficient
in the opinion of Lender’s counsel to comply with the Florida’s Construction
Lien Law and dissolve any mechanics’ and materialmen’s liens (inchoate or
otherwise) affecting title to the Premises.

                                      (d)         Policies of the insurance
required by Lender under paragraph 5 of Article III to be delivered after
completion of construction.

          7.          Notice, Frequency, and Place of Disbursements.  At the
option of Lender (i) the above said draw request shall be submitted to Lender at
least ten (10) business days prior to the date of the requested advance, (ii)
disbursements shall be made no more frequently than monthly at the office of the
Lender.

          8.          Required Additional Funds.  Borrower shall be required to
supply additional funds over and above the amount of the loan proceeds in an
amount equal to any difference between the maximum principal amount of the Loan
and the final approved total cost (including without limitation, a sufficient
reserve for funding of interest) to be incurred in connection with the
construction of the Improvements.  As a condition of each draw, Borrower shall
prove to Lender’s satisfaction that sufficient funds are available to complete
the Improvements according to approved plans and specifications.

          9.          Deposit of Funds Advanced.  The above notwithstanding,
following any event of default, at the option of Lender, Borrower shall deposit
all loan proceeds advanced by Lender in a separate and exclusive account to be
withdrawn and used solely for the payment of bills for labor, materials, and
fixtures used or to be used in construction of the Improvements and will
promptly furnish Lender with evidence thereof.

          10.          Advances to Contractor.  The above notwithstanding,
following a default under Article V hereof, at its option Lender may make any or
all advances for construction expenses directly to Contractor for deposit in an
appropriately designated special bank account, and the execution of this
Agreement by the Borrower shall and hereby does constitute an irrevocable
direction and authorization to so advance the funds.  No further direction or
authorization from Borrower shall be necessary to warrant such direct advances
to Contractor, and all such advances shall satisfy completely the obligations of
Lender hereunder and shall be secured by the Mortgage as fully as if made to
Borrower, regardless of the disposition thereof by Contractor.

14

--------------------------------------------------------------------------------




          11.          Advances to Title Insurance Company.  If Lender deems
itself insecure, at its option, Lender may make any or all advances through the
title insurance company insuring the lien of the Mortgage, and any portion of
the loan so disbursed by Lender shall be deemed disbursed as of the date on
which the title insurance company receives such disbursement.  The execution of
this Agreement by the Borrower shall, and hereby does, constitute an irrevocable
direction and authorization to so advance the funds.  No further direction or
authorization from Borrower shall be necessary to warrant such direct advances
to the title insurance company, and all such advances shall satisfy completely
the obligations of Lender hereunder and shall be secured by the Mortgage as
fully as if made to Borrower, regardless of the disposition thereof by the title
insurance company.

          12.          Advances Do Not Constitute a Waiver.  No advance of loan
proceeds hereunder shall constitute a waiver of any of the conditions of
Lender’s obligation to make further advances, nor in the event Borrower is
unable to satisfy any such condition, shall any such waiver have the effect of
precluding Lender from thereafter declaring such inability to be an event of
default under Article V hereof.

          13.          Warranties and Representations True.  The warranties,
representations, and covenants of Borrower in the Loan Documents shall be true
and correct and the Borrower shall be in strict compliance therewith on and as
of the date of each advance with the same effect as if made on such date.

          14.          Interest Reserve Account.  A construction loan interest
reserve account shall be established in the amount shown on the Use of Proceeds
Schedule.  In lieu of direct payments of accrued interest under the Note by
Borrower to the Lender, Borrower may, from time to time, request the Lender to
disburse from the interest reserve account an amount equal to interest then
accrued under the Note.  If the payment of accrued interest under the Note is
not paid when due and if Borrower has not requested the Lender to make a
disbursement from the interest reserve account to pay the accrued interest,
Borrower hereby agrees that the Lender may then, at the Lender’s option and
without notice to Borrower, disburse funds from the interest reserve account to
be credited to accrued interest under the Note as of the date of the Lender’s
disbursement.  Amounts so disbursed shall be deducted from the remaining balance
of the interest reserve account, shall be credited to accrued interest under the
Note, and shall constitute loan disbursements under this Agreement.

          15.          Releases.  So long as Borrower is not in default, Lender
shall release an individual condominium unit in the proposed improvements from
the Mortgage upon payment by Borrower to Lender of the greater of (i) 100% of
the advances made under the loan for that individual unit, or (2) 100% of the
net sales proceeds from the sale of that individual unit [provided, however,
that said release payment shall not be less than the amount shown on Schedule
“C” attached hereto]. Notwithstanding the foregoing, release prices shall not be
less than the prescribed minimums shown on Exhibit “C” attached hereto and
incorporated herein by reference. Net sales proceeds shall mean the gross
proceeds from each unit sold, less closing costs and any sales commissions due
upon closing.

          16.          Revolving Loan Conditions. Notwithstanding any provision
herein to the contrary, no portion of the Loan shall be used to fund either
Phase II or Phase III of the construction, unless and until such time as there
are sufficient funds available under this $14,000,000.00 revolving line of
credit loan and/or the $6,000,000.00 revolving line of credit loan given by
Lender in favor of The Goldfield Corporation, to complete the construction of
the Phase II and Phase III improvements in their entirety.

15

--------------------------------------------------------------------------------




          17.          Payment on Two Party Basis. Borrower covenants and agrees
that all payments to be made with regard to the construction of the Improvements
(except for payments relating to overhead and profit) shall be in the form of
Borrower’s two party checks payable to Contractor and the applicable
subcontractor or supplier.

          18.          Block on Goldfield Line of Credit. Until such time as the
Phase I Structure is topped off and the basic concrete structure is erected (not
necessarily dried in, but most concrete form and block work completed) the
Borrower and Guarantor agree that One Million and No/100 Dollars ($1,000,000.00)
of the $6,000,000.00 revolving line of credit loan given by Lender in favor of
The Goldfield Corporation shall be blocked and not available for funding.

ARTICLE V

DEFAULTS

          An event of default shall be deemed to have occurred hereunder if:

          1.          Default Under Promissory Note.  Any failure to make any
payment required in the promissory note; or

          2.          Default Under Loan Documents.  Any default or event of
default occurs and continues under any of the Loan Documents or any other
document executed in conjunction with the Loan; or

          3.          Breach of Warranty/Failure To Strictly Comply With The
Covenants.  Any warranties or covenants made or agreed to be made in any of the
Loan Documents or any other document executed in conjunction with the Loan shall
be breached by Borrower or shall prove to be false or misleading or the Borrower
shall have failed to strictly comply with same on a timely basis; or

          4.          Filing of Liens Against the Premises.  Any lien for labor,
material, taxes, or otherwise shall be filed against the Premises and not be
removed or otherwise discharged within ten (10) days thereafter; or

          5.          Material Adverse Change.  Borrower or any Guarantor shall
suffer any material adverse change in financial condition which, in the
reasonable opinion of Lender, could impair the ability of the Borrower to
perform all of its duties and obligations under the Loan Documents or the
Guarantor to perform under his/its or their guaranty; or

          6.          Levy Upon the Premises.  A levy be made under any process
on, or a receiver be appointed for the Premises or any other property of
Borrower; or

          7.          Bankruptcy or Insolvency of Borrower or Guarantor.

                         (i)          The filing by the Borrower or any
Guarantor of a voluntary petition in bankruptcy for adjudication as a bankrupt
or insolvent, or the filing by the Borrower or any Guarantor of any petition or
answer seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
present or future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or the Borrower or any
Guarantor seeking or consenting to or acquiescing in the appointment of any
trustee, receiver or liquidator of the Borrower or any Guarantor or of all of
the rents, revenues, issues, earnings, profits or income thereof, or the making
of any general assignment for the benefit of creditors, or the admission in
writing of its inability to pay its debts generally as they become due; or

16

--------------------------------------------------------------------------------




                         (ii)          The failure to timely answer or to
discharge within thirty (30) days of filing a petition filed against the
Borrower or any Guarantor seeking any reorganization, arrangement, composition,
readjustment, liquidation or dissolution or similar relief under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or the appointment of any
trustee, receiver or liquidator for the Borrower or any Guarantor, or of all or
any substantial part of the mortgaged property or of any or all of the rents,
revenues, issues, earnings, profits or income thereof without the consent or
acquiescence of the Borrower or any Guarantor; or

          8.          Assignment for the Benefit of Creditors.  Borrower or any
Guarantor shall make a general assignment for the benefit of creditors; or

          9.          Transfer of Premises.  Borrower shall without the prior
written consent of Lender voluntarily or by operation of law sell, transfer, or
convey all or any part of its interest in the Premises or in any of the
personalty located thereon or used or intended to be used in connection
therewith excepting only transfers due to involuntary condemnation which do not
render the property useless for its intended purpose hereunder; or

          10.          Abandonment or Cessation of Construction. Construction of
the Improvements shall be abandoned or shall cease for any reason and not be
resumed within five (5) days thereafter unless such cessation is due to acts of
God, strike, or unavailability of materials which events of force majeure shall
not delay construction beyond the time in which Lender may under Article III,
Section 9, determine that construction cannot be completed within the time
required by this agreement; or

          11.          Lien Against Premises.  Borrower grants any lien or
encumbrance upon the Premises; or

          12.          Change in Ownership of Borrower.  Any change in the
ownership, membership or control of Borrower without the Lender’s prior written
approval; or

          13.          Cross Default.  A default or Event of Default under any
one or more of the Loan Documents (or other documents executed in conjunction
with the Loan) shall constitute a default or Event of Default herein and under
all other indebtedness of any Borrower or any Guarantor to Lender, and a default
or Event of Default under any other loan any Borrower or any Guarantor have to
Lender (or any lender) shall constitute an Event of Default hereunder; or

          14.          Failure to Disprove Default.  Lender shall reasonably
suspect the occurrence of one or more of the above said events of default and
Borrower, upon request of the Lender, shall fail to provide evidence reasonably
satisfactory to Lender that such event or events of default have not in fact
occurred.

17

--------------------------------------------------------------------------------




ARTICLE VI

REMEDIES OF LENDER

          Upon the occurrence of any one or more of the events of default set
out in Article V hereof, Lender shall at its option be entitled, in addition to
and not in lieu of the remedies provided for in the Notes, Mortgage, Guaranties,
or other documents executed in connection with the loan, to proceed to exercise
any of the following remedies:

          1.          Default Constitutes Default Under Loan Documents. 
Borrower agrees that the occurrence of such event of default shall constitute a
default (or event of default) under each of the Loan Documents, thereby
entitling Lender (i) to exercise any of the various remedies therein provided,
including but not limited to the acceleration of the indebtedness evidenced by
the Note and the foreclosure of the Mortgage, and (ii) cumulatively to exercise
all other rights, options, and privileges provided by law or in equity including
but not limited to the option to cease or withhold any further advances of the
Loan proceeds and declare a default under the Loan.

          2.          Right of Lender to Assume Possession and Complete
Construction.  Borrower agrees, upon the request of Lender, to vacate the
premises and permit Lender:

                       (i)          to enter into possession,

                       (ii)         to perform or cause to be performed any and
all work and labor necessary to complete the Improvements in accordance with
Plans and Specifications,

                       (iii)        to employ security watchmen to protect the
Premises, and

                       (iv)       to disburse that portion of the loan proceeds
not previously disbursed (including any retainage) to the extent necessary to
complete construction of the Improvements in accordance with Plans and
Specifications, and if the completion requires a larger sum than the remaining
un-disbursed portion of the loan, to disburse such additional funds, all of
which funds so disbursed by Lender shall be deemed to have been disbursed to
Borrower and shall be secured by the Mortgage.  For this purpose, Borrower
hereby constitutes and appoints Lender its true and lawful attorney-in-fact with
full power of substitution to complete the construction of the Improvements in
the name of the Borrower and hereby empowers Lender as said attorney to take all
actions necessary in connection therewith including but not limited to the
following:  To use any funds of Borrower including any balance which may be held
in escrow and any funds which may remain un-advanced hereunder for the purpose
of completing the Improvements in the manner called for by the Plans and
Specifications; to make such additions and changes and corrections in the Plans
and Specifications which shall be necessary or desirable to complete the
Improvements in substantially the manner contemplated by the Plans and
Specifications; to employ such contractors, subcontractors, agents, architects,
and inspectors as shall be required for said purposes; to pay, settle, or
compromise all existing or future bills and claims which are or may be liens
against said Premises or may be necessary or desirable for the completion of the
Improvements or the clearance of title to the Premises; to execute all
applications and certificates in the name of Borrower which may be required by
any construction contract and to do any and every act with respect to the
construction of the Improvements which Borrower may do in its own behalf.  It is
understood and agreed that this power of attorney shall be deemed to be a power
coupled with an interest which cannot be revoked by death or otherwise.  Said
attorney-in-fact shall also have power to prosecute and defend all actions or
proceedings in connection with the construction of the Improvements and to take
such action and require such performance as it deems necessary.  In accordance
therewith Borrower hereby assigns and quitclaims to Lender all sums to be
advanced hereunder, including retainage and any sums in escrow conditioned upon
the use of said sums, if any, for the completion of the Improvements.

18

--------------------------------------------------------------------------------




ARTICLE VII

MISCELLANEOUS

          In the event of a conflict with other provisions of this Agreement,
the provisions of this Article VII shall control.

          1.          Certificate Re: Application of Proceeds and Remaining
Costs.  Bills or statements for all expenses for which a disbursement is
requested shall at the option of Lender be presented to Lender along with a
certification from the Borrower, the Architect/Engineer, the Contractor, and
Lender’s Inspector that all labor and material for which funds are requested
have gone into the project according to approved plans and specifications, and
that the balance of the loan proceeds will cover the estimated remaining cost of
construction.

          2.          Payment of Construction Costs.  Lender shall be under no
duty or obligation to anyone to ascertain whether Borrower has used or will use
the proceeds of the loan for the payment of bills incurred by Borrower in
connection with the construction of the Improvements.  Payment of all bills for
labor and materials in connection with the construction of the Improvements
shall be the responsibility of Borrower, and Lender’s sole obligation shall be
to advance the proceeds of the loan subject to, and in accordance with, this
Agreement.

          3.          Recommendation By Lender’s Inspector.  At no time shall
Lender be obligated to disburse funds in excess of that recommended by Lender’s
Inspector.

          4.          Notices To All Parties.  All notices, statements,
requests, and demands given to or made upon any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given or made when
hand delivered or deposited in the Certified Mails of the United States, Return
Receipt Requested, postage prepaid, addressed to such party at the address or
addresses hereinabove stated following the names of the respective parties, or
to a different address in accordance with any un-revoked written direction from
such party to the other parties hereto, except in cases herein where it is
expressly provided that such notice, request, or demand shall not be effective
until received by the party to whom it is intended.

          5.          No Partnership or Joint Venture.  Nothing herein nor the
acts of the parties hereto shall be construed to create a partnership or joint
venture between Borrower and Lender.

          6.          No Assignment by Borrower.  This Agreement may not be
assigned by Borrower without the prior written consent of Lender.  If Lender
approves an assignment hereof by Borrower, Lender shall be entitled to make
advances to such assignee and such advances shall be evidenced by the note and
secured by the mortgage and Loan Documents.  Borrower shall remain liable for
payment of all sums advanced hereunder before and after such assignment, and all
guarantors shall remain liable under the guaranties.

19

--------------------------------------------------------------------------------




          7.          Completion of Budget Line Items For Less Than Budgeted. 
Notwithstanding the requirements under Article IV above that disbursements be
made in accordance with the Use of Proceeds Schedule, to the extent that
Borrower is able to complete any budget line items for amounts less than
budgeted, then subject to Lender’s review and approval, which may be
unreasonably withheld, such savings may be transferred to increase one or more
(without the aggregate exceeding the total amount of such savings) budget
entries.

          8.          Equity Funds.  Any Equity Funds which are Additional
Security for the Note and Mortgage requested by Lender to be deposited by
Borrower with Lender shall be held in a separate account to be disbursed by
Lender to fund all subsequent requests or Advances and in a manner so as to
comply with the Florida’s Construction Lien Law, it being agreed that no
Advances of Loan Proceeds shall be made until such Equity Funds have been
exhausted unless Lender otherwise agrees in writing.  Lender may at any time and
from time to time require Borrower to deposit additional Equity Funds whenever
it shall appear to Lender that the remaining proceeds of the Loan to be
disbursed and remaining Equity Funds will be insufficient to pay the remaining
portion of the construction cost and other costs not already paid and to
otherwise complete construction of the Improvements in accordance with the Plans
and Specifications, and Borrower hereby covenants and agrees to make such a
deposit immediately upon Lender’s request. If Lender does not require a deposit
of Equity Funds, Borrower shall pay and deliver to Lender satisfactory evidence
of the payment of any portion of the construction cost in excess of the amount
of the Loan which remains to be disbursed, together with lien waivers
satisfactory to Lender and Title Company.

          9.          Relief from Automatic Stay.  The Borrower hereby agrees
that, in consideration of the Lender funding the Loan, in the event that the
Borrower shall  (i) file with any bankruptcy court of competent jurisdiction or
be the subject of any petition under Title 11 of the United States Code, as
amended (“Title 11”);  (ii) be the subject of any order for relief issued under
Title 11;  (iii) file or be the subject of any petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future federal or state act or law
relating to insolvency or bankruptcy, or other relief from creditors for
debtors;  (iv) have sought or consented to or acquiesced in the appointment of
any trustee, receiver, conservator, or liquidator;  (v) be the subject of any
order, judgment, or decree entered by any court of competent jurisdiction
approving a petition filed against such party for any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any present or future federal or state act or law relating to
insolvency or bankruptcy, or other relief from creditors for debtors, the Lender
shall thereupon be entitled to relief from any automatic stay imposed by Section
362 of Title 11, or otherwise, on or against the exercise of the rights and
remedies otherwise available to the Lender under this Loan Agreement and the
Loan Documents, and as otherwise provided by law.

          10.          Furnishing of Documents and Funds. The Borrower shall
comply with all warranties and covenants set forth in this Agreement and shall
furnish all documents and funds to the Lender in a timely basis with time being
of the essence.

20

--------------------------------------------------------------------------------




ARTICLE VIII

GENERAL CONDITIONS

          The following conditions shall be applicable throughout the term of
this Agreement:

          1.          Rights of Third Parties.  All conditions of the
obligations of Lender hereunder, including the obligation to make advances, are
imposed solely and exclusively for the benefit of Lender, its successors and
assigns, and no other person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make advances in the absence of strict compliance with any or all
thereof, and no other person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by Lender at any time if in its sole discretion it deems it
desirable to do so. In particular, Lender makes no representations and assumes
no obligations as to third parties concerning the quality of the construction of
the Improvements by Borrower or the absence therefrom of defects.  In this
connection Borrower agrees to and shall indemnify Lender from any liability,
claims or losses, and attorneys’ fees resulting from the disbursement of the
loan proceeds or from the condition of the Premises whether related to the
quality of construction or otherwise and whether arising during or after the
term of the loan made by Lender to Borrower in connection herewith. This
provision shall survive the repayment of said loan and shall continue in full
force and effect so long as the possibility of such liability, claims or losses
exists.

          2.          Evidence of Satisfaction of Conditions.  Any condition of
this Agreement which requires the submission of evidence of the existence or
nonexistence of a specified fact or facts implies as a condition the existence
or nonexistence, as the case may be, of such fact or facts.  However, Lender
shall at all times be free independently to establish to its satisfaction and in
its absolute discretion such existence or nonexistence.

          3.          Assignment.  Lender shall have the unconditional right to
assign all or any part of its interest hereunder to any third parties, but
Borrower may not assign this Agreement or any of its rights or obligations
hereunder without the prior written consent of Lender.

          4.          Successors and Assigns Included in Parties.  Whenever in
this Agreement one of the parties hereto is named or referred to, the heirs,
legal representatives, successors, and assigns of such parties shall be
included, and all covenants and agreements contained in this Agreement by or on
behalf of the Borrower or by or on behalf of Lender shall bind and inure to the
benefit of their respective heirs, legal representatives, successors and assigns
whether so expressed or not.

          5.          Headings.  The headings of the sections, paragraphs and
subdivisions of this Agreement are for the convenience of reference only, are
not to be considered a part hereof and shall not limit or otherwise affect any
of the terms hereof.

          6.          Invalid Provisions to Affect No Others.  If fulfillment of
any provision hereof or any transaction related hereto at the time performance
of such provisions shall be due, shall involve transcending the limit of
validity prescribed by law, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if any clause or provision
herein contained operates or would prospectively operate to invalidate this
Agreement in whole or in part, then such clause or provision only shall be held
for naught as though not herein contained, and the remainder of this Agreement
shall remain operative and in full force and effect.

          7.          Neuter and Gender.  Whenever the singular or plural
number, masculine or feminine, or neuter gender is used herein, it shall equally
include the other.

          8.          Amendments.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged, or terminated orally, but only by
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge, or termination is sought.

21

--------------------------------------------------------------------------------




            9.          Governing Law.  This Agreement shall be governed by and
construed according to the laws of the State of Florida.

          10.          Time.  Time is of the essence with respect to all duties
and periods of time set forth herein.

          11.          Notice and Cure Period.  Notwithstanding any provision in
the Loan Agreement, the Note, or the Loan Documents to the contrary, an event of
default shall not be deemed to have occurred hereunder as to a non-monetary
provision of the Loan Agreement unless and until the Borrower shall fail to cure
and remedy said non-monetary breach or default within thirty (30) days after the
Borrower has received written notice thereof from the Bank, and an even of
default shall not be deemed to have occurred hereunder as to a monetary
provision of the Loan Agreement unless and until the Borrower shall fail to cure
and remedy said monetary breach or default within ten (10) days after the
Borrower has received written notice thereof from the Bank.

          12.          WAIVER OF RIGHT TO JURY TRIAL.  BORROWER AND LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS LOAN AGREEMENT AND ANY AGREEMENT CONTEMPLATED
TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. 
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER ENTERING INTO THIS
AGREEMENT AND MAKING THE LOAN OR EXTENSION OF CREDIT EVIDENCED BY THE NOTE.

22

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Borrower and Lender have hereunto caused these
presents to be executed on the date first above written.

Signed, sealed and delivered in the presence of:

 

 

 

“BORROWER”

 

 

 

 

 

 

 

 

 

 

 

 

 

PINEAPPLE HOUSE OF BREVARD, INC.,

 

 

 

a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/  Curtis R. Mosley

 

By:

/s/  Stephen R. Wherry

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Print Name:

Curtis R. Mosley

 

 

STEPHEN R. WHERRY

 

 

 

 

Treasurer

 

 

 

 

 

By:

/s/  LeeAnne Selfridge

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Print Name:

LeeAnne Selfridge

 

 

 


 

 

 

“LENDER”

 

 

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Curtis R. Mosley

 

By:

/s/  John L. Tomlinson

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Print Name:

Curtis R. Mosley

 

 

JOHN L. TOMLINSON

 

 

 

 

Senior Vice President

 

 

 

 

 

By:

/s/  LeeAnne Selfridge

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Print Name:

LeeAnne Selfridge

 

 

 

 

 

 

 

 

 

 

 

“GUARANTOR”

 

 

 

 

 

 

 

 

 

 

 

THE GOLDFIELD CORPORATION,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/  Curtis R. Mosley

 

By:

/s/  Stephen R. Wherry

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Print Name:

Curtis R. Mosley

 

 

STEPHEN R. WHERRY

 

 

 

 

Treasurer

 

 

 

 

 

By:

/s/  LeeAnne Selfridge

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Print Name:

LeeAnne Selfridge

 

 

 

 

 

 

 

 

 

 

 

SOUTHEAST POWER CORPORATION,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Curtis R. Mosley

 

By:

/s/  Stephen R. Wherry

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Print Name:

Curtis R. Mosley

 

 

STEPHEN R. WHERRY

 

 

 

 

Treasurer

 

 

 

 

 

By:

/s/ LeeAnne Selfridge

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Print Name:

LeeAnne Selfridge

 

 

 

23

--------------------------------------------------------------------------------




 

 

 

BAYSWATER DEVELOPMENT CORPORATION,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/  Curtis R. Mosley

 

By:

/s/  Stephen R. Wherry

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Print Name:

Curtis R. Mosley

 

 

STEPHEN R. WHERRY

 

 

 

 

Treasurer

 

 

 

 

 

By:

/s/ LeeAnne Selfridge

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Print Name:

LeeAnne Selfridge

 

 

 

 

 

 

 

 

 

 

 

OAK PARK OF BREVARD, INC.,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/  Curtis R. Mosley

 

By:

By: /s/  Stephen R. Wherry

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Print Name:

Curtis R. Mosley

 

 

STEPHEN R. WHERRY

 

 

 

 

Treasurer

 

 

 

 

 

By:

/s/  LeeAnne Selfridge

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Print Name:

LeeAnne Selfridge

 

 

 

24

--------------------------------------------------------------------------------